Name: Commission Regulation (EC) No 1969/95 of 10 August 1995 amending Commission Regulation (EC) No 1507/95 concerning derogations in the beef and veal sector from Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products and from Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  animal product;  international trade
 Date Published: nan

 Avis juridique important|31995R1969Commission Regulation (EC) No 1969/95 of 10 August 1995 amending Commission Regulation (EC) No 1507/95 concerning derogations in the beef and veal sector from Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products and from Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products Official Journal L 190 , 11/08/1995 P. 0002 - 0002COMMISSION REGULATION (EC) No 1969/95 of 10 August 1995 amending Commission Regulation (EC) No 1507/95 concerning derogations in the beef and veal sector from Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products and from Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (1), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EC) No 424/95 (3), and in particular Article 15 thereof, Whereas Commission Regulation (EC) No 1507/95 (4) provides for a derogation from Article 4 and Article 32 (1) of Commission Regulation (EEC) No 3665/87 (5), as last amended by Regulation (EC) No 1384/95 (6) and from Article 30 (1) (b) (i) of Commission Regulation (EEC) No 3719/88 (7), as last amended by Regulation (EC) No 1199/95 (8), by extending the time limit by which the products must leave the customs territory of the Community from 60 to 90 days for boned meat covered by Code 0201 30 00 100 of the nomenclature of agricultural products for export refunds; Whereas verification shows that the same disposal problem exists for other presentations of beef and veal whether boned or not; whereas, as a result, that derogation should be extended to all fresh or frozen bovine meat; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EC) No 1507/95 is hereby replaced by the following: 'Article 1 By way of derogation from Article 30 (1) (b) (i) of Regulation (EEC) No 3719/88 and Article 4 and Article 32 (1) of Regulation (EEC) No 3665/87, the time limit of 60 days shall be increased to 90 days for meat covered by Codes 0201 and 0202 of the nomenclature of agricultural products for export refunds for which an export licence or an advance-fixing certificate issued before 1 May 1995 has been submitted, supported by the export declaration or the declaration of payment referred to in Article 25 (1) of Regulation (EEC) No 3665/87.` Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1995. For the Commission Martin BANGEMANN Member of the Commission